Citation Nr: 0314426	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to an initial compensable rating for 
residuals of exostectomy of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  Thereafter, he had unverified service in the 
United States Army Reserves.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO in Columbia, South 
Carolina.  When this case was before the Board in October 
2002, it was remanded for additional development.

In February 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


REMAND

The veteran contends that he has disabilities of the ankles, 
knees and right foot that are related to an injury sustained 
during service.  Specifically, he has asserted that he 
stepped in a hole while running during airborne training, 
which lead to problems with his ankles, knees and right foot.  
The veteran also contends that he is entitled to a higher 
rating for his service-connected left foot disability.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claims for service connection 
for bilateral ankle, bilateral knee and right foot 
disabilities, the veteran's DD Form 214 notes that he served 
on active duty from November 1976 to November 1979.  In 
addition, it appears that the veteran has had unverified 
service in the Army Reserves.  The veteran testified during a 
February 2003 videoconference hearing that he had service in 
the Army Reserves from about 1982 to about 1988.  All periods 
of active duty and active duty for training (ACDUTRA), should 
be verified and associated service medical records should be 
added to the claims folder, to ensure compliance with all 
duty to assist requirements.  See 38 U.S.C.A. § 5103A (West 
2002).

Furthermore, under the VCAA, a VA examination is necessary 
when there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  In this case, the veteran 
has been diagnosed with inflammatory synovitis of both knees, 
which he asserts is related to in-service injury.  The Board 
notes that the veteran has not undergone a VA medical 
examination specifically for the purpose of obtaining medical 
opinion as to the existence of a nexus, if any, between any 
current knee disability and service.  Also, while an August 
2000 VA examination report notes diagnoses of degenerative 
changes and slight calcaneal spurring of the ankles, the 
examiner did not provide a medical opinion as to the 
existence of a nexus, if any, between these diagnoses and the 
veteran's military service.  Moreover, an August 2000 VA 
examination report notes a diagnosis of tarsal coalition of 
the right foot, which the examiner found to be hereditary or 
congenital and not related to the veteran's left foot 
surgery.  However, the Board notes that the August 2000 VA 
examiner did not address the veteran's private physician's 
findings of traumatic arthritis of the right foot.  For these 
reasons, additional VA examination is necessary.

With regard to the veteran's claim for a compensable rating 
for residuals of exostectomy of the left foot, the Board 
notes that although the RO informed the veteran generally of 
the VCAA in various letters, there is nothing in the record 
that satisfies the notification requirements of the VCAA.

Furthermore, the private medical evidence of record raises 
the issue of entitlement to service connection for a left 
foot disability other than residuals of exostectomy.  The 
Board notes that the veteran has not undergone a VA medical 
examination specifically for the purpose of obtaining medical 
opinion as to the existence of a nexus, if any, between any 
current left foot disability (other than residuals of 
exostectomy) and service or the service-connected disability.  
Following such an examination, the issue of entitlement to 
service connection for a left foot disability other than 
residuals of exostectomy should be adjudicated in connection 
with the current appeal.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions: 

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims for entitlement to a compensable 
rating for residuals of exostectomy of 
the left foot and entitlement to service 
connection for a left foot disability, 
other than residuals of exostectomy, any 
evidence and information that he should 
provide, and the assistance that the RO 
will provide in obtaining evidence and 
information on his behalf.  He should 
also be informed that any evidence and 
information provided in response to the 
letter must be received within one year 
of the date of the RO's letter.

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
service in the Army Reserves and any 
periods of ACDUTRA.  In addition, the RO 
should arrange for an exhaustive search 
for all service medical records during 
all periods of service, including 
ACDUTRA.  The efforts to obtain such 
records should be documented.

3.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include the examinations 
ordered below.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
service-connected residuals of 
exostectomy of the left foot and the 
etiology of any currently present ankle 
disability, knee disability, right foot 
disability and left foot disability 
(other than residuals of exostectomy).  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify all current 
manifestations of the residuals of 
exostectomy and the resulting functional 
impairment.  The examiner should attempt 
to distinguish such manifestations and 
functional impairment from those of any 
other left foot disorders present. 

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should answer 
the following questions:

a.  Is it as least as likely as not that 
any currently diagnosed ankle disability 
is related to the veteran's military 
service? 

b.  Is it as least as likely as not that 
any currently diagnosed knee disability 
is related to the veteran's military 
service?

c.  Is it as least as likely as not that 
any currently diagnosed right foot 
disability is related to the veteran's 
military service?

d.  Is it as least as likely as not that 
any currently diagnosed left foot 
disability, other than residuals of 
exostectomy, is related to the veteran's 
military service or his service-connected 
left foot disability?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a left foot disability, 
other than residuals of exostectomy, and 
inform the veteran of his appellate 
rights with respect to this issue.  The 
veteran and his representative are to be 
advised of the need to file a timely 
substantive appeal to this issue if they 
wish to pursue it at the Board.

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a bilateral ankle 
disability, a bilateral knee disability 
and a right foot disability and 
entitlement to a compensable rating for 
residuals of exostectomy of the left 
foot.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




